Citation Nr: 1644175	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-32 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an eye condition, including conjunctivitis and bilateral dermatochalasis.

2.  Entitlement to service connection for residuals of head trauma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1954 to December 1956.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 1994 rating decision that denied entitlement to service connection for conjunctivitis and headaches, and a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied service connection for head trauma; and denied reopening of a claim for service connection for conjunctivitis.  Jurisdiction of the Veteran's case is currently with the RO in Waco, Texas.

In March 1995, the Veteran submitted a timely notice of disagreement with the July 1994 rating decision.  A statement of the case regarding the eye disability was issued in October 2012, and he submitted a timely substantive appeal.  Thus, there was no final denial regarding his claim for an eye disability.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994).

In January 2015, the Veteran and his wife testified during a hearing at the RO before the undersigned; a transcript of the hearing is of record.

In a March 2015 decision, the Board reopened the Veteran's claim for service connection for headaches and remanded the reopened issue, which it characterized as residuals of head trauma, including headaches.

In April 2015 the Agency of Original Jurisdiction (AOJ) granted service connection for headaches.  The Veteran subsequently referenced his in-service concussion, including in July 2015, but did not report other related residuals.  Thus, the AOJ's action represents a full grant of the benefits sought as to the Veteran's claim for service connection for residuals of head trauma, including headaches. 

An August 2015 rating decision denied service connection for bilateral dermatochalasis, to which the Veteran submitted a timely notice of disagreement.  The Veteran's previous perfected appeal encompassed all the eye disabilities, even if the RO chose to treat the claims as distinct.  A claim should be broadly construed and, thus, the instant claim has been re-characterized to encompass all reported eye disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In October 2015, the Board remanded both claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2015 remand noted that the Veteran had repeatedly stated that he had been treated at the VA medical centers in Shreveport and Bonham from 1957 to 1963, and that treatment records dated from November 1970 had been associated with the claims file.  Based on a September 1995 notation that the records from Shreveport had been shipped to the Bonham VA Medical Center (VAMC) in October 1992, the Board directed the AOJ to make another request for treatment records from 1957 to 1970 from the Bonham VAMC.  

The AOJ was to request clarification as to whether the Veteran's records had been forwarded to another repository, and whether the records had been requested from that repository.  The AOJ was instructed that efforts to obtain the records must continue unless it was reasonably certain that further efforts would be futile and, if so, the AOJ was to inform the Veteran of the unavailability of these records, as well as the efforts taken to obtain them and any further action to be taken.  In the event the records were obtained, the AOJ was to request addendum opinions from the March 2015 VA ophthalmology and traumatic brain injury (TBI) examiners to clarify whether the newly received records would change their opinions.

In October 2015, the AOJ requested treatment records dated from 1957 to 1970 from the Bonham VAMC, including records from the Shreveport VAMC.  The request also instructed the VAMC to indicate whether the records had been forwarded to another repository.  In November 2015, the Bonham VAMC responded that it had no records for the Veteran dated from 1957 to 1970 at their facility or in storage, but it did not indicate whether the records had been forward to another repository.

The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).  Because the AOJ did not substantially comply with the October 2015 remand directives, further remand is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Bonham VAMC to clarify whether the Veteran's records from 1957 to 1970 were sent to another repository.  Then take to obtain records from the other repository.  By law, efforts to obtain the records must continue until they are obtained unless it is reasonably certain that they do not exist, or that further efforts would be futile.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  He must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  If additional records are obtained relevant to the Veteran's eyes, ask the examiner who conducted the March 2015 ophthalmology examination to review the records received since that examination and clarify whether the newly received records would change the diagnoses or opinions provided on that examination.  If the examiner is not available another ophthalmologist should review the claims file and provide this opinion.

3.  If additional records are obtained relevant to the Veteran's head trauma, ask the examiner who conducted the March 2015 TBI examination to review the records received since that examination; and clarify whether the newly received records would change the diagnoses or opinions provided on that examination.  If the examiner is not available another physician should review the claims file and provide this opinion

4.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark. D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


